DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200264461 A1 to Kuwana et al. in view of US 20180341147 A1 to Sugitani et al.
Regarding Claim 1.  Kuwana discloses a color filter substrate, arranged in a liquid crystal display (LCD) panel, comprising: a transparent substrate (Fig. 3 a second substrate 10); a plurality of quantum dots (QDs), comprising a blue QD (Fig. 3 NCB), a green QD (Fig. 3 NCG), and a red QD (Fig. 3 NCR); the plurality of QDs being arranged on the transparent substrate (See Fig. 3); a band-pass filter film (Fig. 3 wavelength-selective transmission layer 8A), arranged on the transparent substrate (See Fig. 3), covering the plurality of QDs (See Fig. 3), configured to allow a blue light pass by, and reflecting a green light and a red light (para 72-73). 
Kuwana does not specifically disclose a polarizing layer, arranged on the band-pass filter film. 
However, Sugitani discloses a polarizing layer, arranged on the band-pass filter film (Fig. 1 polarizing layer 280)  as an upper polarizer that performs an optical shutter function together with the liquid crystal layer (para 86).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a polarizing layer, arranged on the band-pass filter film.
Regarding Claim 2.  Sugitani further discloses an overcoat, wherein the overcoat is arranged between the polarizing layer and the band-pass filter film and configured to isolate the polarizing layer from the band-pass filter film (Fig. 1 layer 250). 
Regarding Claim 3.  Sugitani further discloses material of the overcoat is epoxy or acrylic (para 79). 
Regarding Claim 4.  Kuwana further discloses a black matrix layer, wherein the black matrix layer is arranged on the transparent substrate and among the plurality of QDs (Fig. 4 black matrix BM). 
Regarding Claim 5.  Kuwana discloses a color filter substrate, arranged in a liquid crystal display (LCD) panel, comprising: a transparent substrate (Fig. 3 a second substrate 10); a plurality of quantum dots (QDs), comprising a blue QD (Fig. 3 NCB), a green QD (Fig. 3 NCG), and a red QD (Fig. 3 NCR); the plurality of QDs arranged on the transparent substrate (See Fig. 3); a band-pass filter film (Fig. 3 wavelength-selective transmission layer 8A), arranged on the transparent substrate (See Fig. 3), configured to allow a blue light pass by, and reflecting a green light and a red light (para 72-73). 
Kuwana does not specifically disclose a first overcoat, arranged on the transparent substrate and covering the plurality of QDs; a band-pass filter film, arranged on the first overcoat and the plurality of QDs; and a polarizing layer, arranged on the band-pass filter film. 
However, Sugitani discloses a first overcoat (Fig. 1 overcoat 261), arranged on the transparent substrate and covering the plurality of QDs (See Fig. 1); a band-pass filter film, arranged on the first overcoat and the plurality of QDs (See Fig. 1); and a polarizing layer, arranged on the band-pass filter film (Fig. 1 polarizing layer 280)  as an upper polarizer that performs an optical shutter function together with the liquid crystal layer (para 86).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a first overcoat, arranged on the transparent substrate and covering the plurality of QDs; a band-pass filter film, arranged on the first overcoat and the plurality of QDs; and a polarizing layer, arranged on the band-pass filter film.
Regarding Claim 6.  Sugitani further discloses an isolating layer (Fig. 1 layer 270), wherein the isolating layer is arranged between the polarizing layer and the band-pass filter film and configured to isolate the polarizing layer from the band-pass filter film (See Fig. 1). 
Regarding Claim 7.  Sugitani further discloses a second overcoat is configured to isolate the polarizing layer from the band-pass filter film (Fig. 1 overcoat layer 262). 
Regarding Claim 8.  Sugitani further discloses material of the first overcoat and the second overcoat is epoxy or acrylic (para 79 and para 82). 
Regarding Claim 9.  Kuwana further discloses a black matrix layer, wherein the black matrix layer is arranged on the transparent substrate and among the plurality of QDs (Fig. 4 black matrix BM). 
 Regarding Claim 10.  Kuwana discloses a liquid crystal display (LCD) panel, comprising: a lower polarizer (Fig. 17 polarizer 1), configured to polarize light; an array substrate (Fig. 17 substrate 2), comprising a plurality of thin film transistors (TFTs) which are arranged on the array substrate (Fig. 17, para 408 ); a liquid crystal layer (Fig. 17 the liquid crystal layer 5); and a color filter substrate, arranged in a liquid crystal display (LCD) panel, comprising: a transparent substrate (Fig. 3 a second substrate 10); a plurality of quantum dots (QDs), comprising a blue QD (Fig. 3 NCB), a green QD (Fig. 3 NCG), and a red QD (Fig. 3 NCR); the plurality of QDs arranged on the transparent substrate (See Fig. 3); a band-pass filter film (Fig. 3 wavelength-selective transmission layer 8A), arranged on the transparent substrate (See Fig. 3), configured to allow a blue light pass by, and reflecting a green light and a red light (para 72-73). 
Kuwana does not specifically disclose a first overcoat, arranged on the transparent substrate and covering the plurality of QDs; a band-pass filter film, arranged on the first overcoat and the plurality of QDs; and a polarizing layer, arranged on the band-pass filter film. 
However, Sugitani discloses a first overcoat (Fig. 1 overcoat 261), arranged on the transparent substrate and covering the plurality of QDs (See Fig. 1); a band-pass filter film, 
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a first overcoat, arranged on the transparent substrate and covering the plurality of QDs; a band-pass filter film, arranged on the first overcoat and the plurality of QDs; and a polarizing layer, arranged on the band-pass filter film.
Regarding Claim 11.  Sugitani further discloses an isolating layer (Fig. 1 layer 270), the isolating layer is arranged between the polarizing layer and the band-pass filter film and configured to isolate the polarizing layer from the band-pass filter film (See Fig. 1). 
Regarding Claim 12.  Sugitani further discloses a second overcoat is configured to isolate the polarizing layer from the band-pass filter film (Fig. 1 overcoat layer 262). 
Regarding Claim 13.  Sugitani further discloses material of the first overcoat and the second overcoat is epoxy or acrylic (para 79 and para 82). 
Regarding Claim 14.  Kuwana further discloses a black matrix layer, wherein the black matrix layer is arranged on the transparent substrate and among the plurality of QDs (Fig. 4 black matrix BM). 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871